COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                         ORDER

Appellate case name:        In re Earnest Taylor and Lisa Taylor d/b/a T & S Enterprises

Appellate case number:      01-19-00252-CV

Trial court case number:    81916-CV

Trial court:                23rd District Court of Brazoria County

        On July 9, 2019, this Court dismissed relators Earnest Taylor and Lisa Taylor
d/b/a T & S Enterprises’s petition for a writ of mandamus. See In re Taylor, No. 01-19-
00252-CV, 2019 WL 2932855 (Tex. App.—Houston [1st Dist.] July 9, 2019, orig.
proceeding) (mem. op.). After we granted their motion for an extension, relators’ motion
for rehearing was due on August 9, 2019. See TEX. R. APP. P. 49.1, 49.8. Relators have
filed a second motion for an extension of time. The motion is granted.
       Appellant’s motion for rehearing is due to be filed by September 19, 2019. No
further extensions will be granted.
       It is so ORDERED.

Judge’s signature: ____/s/ Russell Lloyd_____
                    Acting individually  Acting for the Court

Date: __August 15, 2019__